                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

BEARBONES, INC.,                                       )
d/b/a MORNINGSIDE BAKERY,                              )
and AMARAL ENTERPRISES LLC,                            )
                                                       )
       Plaintiffs,                                     )      Civil Action No. 3:15-30017-KAR
                                                       )
v.                                                     )
                                                       )
PEERLESS INDEMNITY                                     )
INSURANCE COMPANY,                                     )
                                                       )
       Defendant.                                      )

                                                  ORDER

ROBERTSON, U.S.M.J.

       Pursuant to the August 21, 2019 opinion and order of the United States Court of Appeals

for the First Circuit in this case, the court hereby orders as follows for purposes of finding facts

and determining whether there was complete diversity between the parties as of February 6,

2015, which is the time of filing of the instant action. Bearbones, Inc. v. Peerless Indem. Ins.

Co., No. 18-1139, slip op. at 8-9 (1st Cir. Aug. 21, 2019).

       For purposes of determining diversity jurisdiction pursuant to 28 U.S.C. § 1332,

       “[A] corporation shall be deemed to be a citizen of every State … by which it has
       been incorporated and of the State … where it has its principal place of business.”
       28 U.S.C. § 1332(c)(1) (2011). Although Congress did not give any interpretive
       guidance as to how to identify a corporation’s principal place of business, the
       Supreme Court has filled out this gap, instructing lower courts to use the “nerve
       center” test. Hertz Corp. v. Friend, 559 U.S. 77, 93 (2010). For purposes of this
       test, “[a] corporation’s ‘nerve center’ … is the particular location from which its
       ‘officers direct, control, and coordinate the corporation’s activities.’” Harrison v.
       Granite Bay Care, Inc., 811 F.3d 36, 40 (1st Cir. 2016) (quoting Hertz, 559 U.S.
       at 92-93). A corporation’s “nerve center” is often the location of its headquarters.
       Id.

       Consistent with the neurological metaphor, “a corporate ‘brain’ … suggests a
       single location.” Hertz, 559 U.S. at 95. Seen in this light, the test demands facts

                                                      1
        sufficient to “find the one location from which a corporation is ultimately
        controlled.” Harrison, 811 F.3d at 41.

Bearbones, Inc., No.18-1139, slip op. at 5.

        By no later than September 13, 2019, Peerless Indemnity Insurance Corporation

(“Peerless”) is directed to file an affidavit signed by an authorized representative of Peerless

stating Peerless’ place of incorporation and its principal place of business as of February 6, 2015.

In connection with Peerless’ statement of its principal place of business, the affidavit shall state

facts supporting the February 6, 2015 location of Peerless’ principal place of business in

compliance with the nerve center test set out by the First Circuit in its August 21, 2019 opinion

and order.

        To the extent the plaintiffs, Bearbones, Inc., d/b/a/ Morningside Bakery and Amaral

Enterprises LLC, seek to take discovery related to Peerless’ principal of business following the

filing of Peerless’ affidavit, a document concisely describing the discovery the plaintiffs propose

to take shall be filed with the court within seven (7) days of the filing of Peerless’ affidavit, or by

no later than September 20, 2019, whichever is earlier.

        There will be no extensions of these deadlines.

It is so ordered.                                      /s/ Katherine A. Robertson
                                                       KATHERINE A. ROBERTSON
                                                       U.S. MAGISTRATE JUDGE
Dated: August 23, 2019




                                                      2
